              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:21-cv-00068-MR


EDWARD WOODIE, et al.,          )
                                )
              Plaintiffs,       )
                                )
vs.                             )
                                )
GARY MCFADDEN, et al.,          )                      ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court sua sponte.

      The pro se incarcerated Plaintiffs filed this action pursuant to 42 U.S.C.

§ 1983 addressing incidents that allegedly occurred at the Mecklenburg

County Jail. [Doc. 1]. On May 3 and May 24, 2021, the Court issued Orders

noting that Plaintiffs Michael Wayne Adams, Jr. and Joseph Soldano are no

longer incarcerated at the Mecklenburg County Jail, failed to update the

Court with their current address, and appear to have abandoned this action.

[Docs. 33, 34]. The Court granted these Plaintiffs 10 days in which to update

their addresses of record and inform the Court whether they intend to

proceed with this action. [Id.]. They was cautioned that the failure to do so

would result in this case’s dismissal and closure without further notice as to

them. [Id.].


        Case 3:21-cv-00068-MR Document 36 Filed 06/15/21 Page 1 of 2
      Plaintiffs Adams and Soldano have failed to update their addresses

with the Court, and the time to do so has expired. As such, Plaintiffs Adams

and Soldano appear to have abandoned this action. This case will therefore

be dismissed without prejudice as to Plaintiffs Adams and Soldano. See

Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute or to comply with these

rules or a court order, a defendant may move to dismiss the action or any

claim against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 630-33 (1962)

(although Rule 41(b) does not expressly provide for sua sponte dismissal,

Rule 41(b) does not imply any such restriction and a court has the inherent

power to dismiss a case for lack of prosecution or violation of a court order).

      IT IS, THEREFORE, ORDERED that this action is DISMISSED

WITHOUT PREJUDICE as to Plaintiffs Adams and Soldano.

      The Clerk of Court is directed to terminate Michael Wayne Adams, Jr.

and Joseph Soldano as Plaintiffs in this case.

      IT IS SO ORDERED.
                                 Signed: June 15, 2021




                                           2

        Case 3:21-cv-00068-MR Document 36 Filed 06/15/21 Page 2 of 2
